FILED
                                 NOT FOR PUBLICATION
                                                                              MAY 15 2020
                       UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                                 FOR THE NINTH CIRCUIT


In re: OPTICAL DISK DRIVE                        No.   17-15065
PRODUCTS ANTITRUST LITIGATION,
                                                 D.C. No. 3:10-md-02143-RS
------------------------------

 INDIRECT PURCHASER CLASS,                       MEMORANDUM*

               Plaintiff-Appellee,

  v.

CONNER ERWIN,

               Objector-Appellant,

 v.

PANASONIC CORPORATION; et al.,

               Defendants-Appellees.



In re: OPTICAL DISK DRIVE                        No.   17-15067
PRODUCTS ANTITRUST LITIGATION,
                                                 D.C. No. 3:10-md-02143-RS
------------------------------

 INDIRECT PURCHASER CLASS,

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
               Plaintiff-Appellee,

v.

CHRISTOPHER ANDREWS,

               Objector-Appellant,

  v.

PANASONIC CORPORATION; et al.,

               Defendants-Appellees.



In re: OPTICAL DISK DRIVE                  No.   17-15143
PRODUCTS ANTITRUST LITIGATION,
                                           D.C. No. 3:10-md-02143-RS
------------------------------

INDIRECT PURCHASER CLASS,

               Plaintiff-Appellee,

 v.

BARBARA COCHRAN,

               Objector-Appellant,

v.

PANASONIC CORPORATION; et al.,

               Defendants-Appellees.



                                       2
In re: OPTICAL DISK DRIVE                  No.   17-17436
PRODUCTS ANTITRUST LITIGATION,
                                           D.C. No. 3:10-md-02143-RS
------------------------------

INDIRECT PURCHASER CLASS,

               Plaintiff-Appellee,

 v.


CHRISTOPHER ANDREWS,

               Objector-Appellant,

v.

PANASONIC CORPORATION; et al.,

               Defendants-Appellees.



In re: OPTICAL DISK DRIVE                  No.   17-17439
PRODUCTS ANTITRUST LITIGATION,
                                           D.C. No. 3:10-md-02143-RS
------------------------------

INDIRECT PURCHASER CLASS,

               Plaintiff-Appellee,

v.


CONNER ERWIN,


                                       3
              Objector-Appellant,

  v.

PANASONIC CORPORATION; et al.,

              Defendants-Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                      Argued and Submitted October 21, 2019
                       Submission Vacated January 24, 2020
                            Resubmitted May 8, 2020
                                Portland, Oregon

Before: FARRIS, BEA, and CHRISTEN, Circuit Judges.

       Objector Christopher Andrews appeals from the district court’s orders

approving settlement agreements in a consumer electronics class action. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm the district court’s

approval of the settlement agreements.1

       “A binding settlement must provide notice to the class in a ‘reasonable

manner’ and otherwise be ‘fair, reasonable, and adequate.’” In re Hyundai & Kia

Fuel Econ. Litig., 926 F.3d 539, 567 (9th Cir. 2019) (en banc) (quoting Fed. R.

       1
       Because the parties are familiar with the facts and the procedural history,
we do not recount them here.
                                          4
Civ. P. 23(e)(1), (2)). “When the district court determines that a proposed

settlement is fundamentally fair, adequate, and reasonable, our review ‘is

extremely limited.’” Hyundai, 926 F.3d at 569 (quoting Hanlon v. Chrysler Corp.,

150 F.3d 1011, 1026 (9th Cir. 1998)).

      1. Andrews challenges the settlement agreements on various grounds,

including alleged deficiencies in the language of the settlement agreements, the

settlement class periods, and the claim forms. He presents conclusory arguments,

fails to cite relevant case law, and does not show how the class was prejudiced by

the alleged deficiencies. None of his arguments regarding the settlement

agreements have merit.

      2. Andrews contends the district court committed reversible error by not

addressing his objections to the second-round settlement agreements in its order

approving those settlements. Andrews filed his objections with an improperly

noticed motion to unseal records, which likely caused the district court and Hagens

Berman to overlook them.

      “To survive appellate review, the district court . . . must give a reasoned

response to all non-frivolous objections.” Allen v. Bedolla, 787 F.3d 1218,

1223–24 (9th Cir. 2015) (emphasis added) (quoting Dennis v. Kellogg Co., 697

F.3d 858, 864 (9th Cir. 2012)). Because Andrews’s objections to the second-round


                                          5
settlement agreements were frivolous, the district court’s failure to address them

was not erroneous.

AFFIRMED.




                                          6